Exhibit 10.10
SECOND AMENDED AND RESTATED
EMPLOYMENT AGREEMENT
          THIS SECOND AMENDED AND RESTATED EMPLOYMENT AGREEMENT (the
“Agreement”) is entered into as of September 30, 2009, by and between FIDELITY
NATIONAL INFORMATION SERVICES, INC., a Georgia corporation (the “Company”), and
WILLIAM P. FOLEY, II (the “Employee”) and is effective as of the Effective Date
(as defined in the Agreement and Plan of Merger, dated as of March 31, 2009, by
and among the Company, Cars Holdings, LLC and Metavante Technologies, Inc.). In
consideration of the mutual covenants and agreements set forth herein, the
parties agree as follows:
     1. Purpose. This Agreement amends and restates, in its entirety, the
obligations of the parties under the Amended and Restated Employment Agreement
between the Company and the Employee, dated as of July 2, 2008 (the “Prior
Agreement”). The purpose of this Agreement is to recognize the importance of the
Employee’s continued services to the Company’s future success, to assure the
Company of the services of the Employee following the Effective Date
notwithstanding any right the Employee may have to terminate the Prior
Agreement, and to provide a single, integrated document which shall provide the
basis for the Employee’s continued employment by the Company. In the event the
Effective Date does not occur, this Second Amended and Restated Employment
Agreement shall be void ab initio and of no further force and effect, and the
Employee’s Prior Agreement shall continue to remain in full force and effect.
     2. Employment and Duties. Subject to the terms and conditions of this
Agreement, the Company agrees to continue to employ the Employee to serve in an
executive capacity as Executive Chairman. The Employee accepts such continued
employment and agrees to undertake and discharge the duties, functions and
responsibilities set forth in Appendix A attached hereto. In addition to the
duties and responsibilities specifically assigned to the Employee pursuant to
Appendix A, the Employee will perform such other duties, functions and
responsibilities as are from time to time assigned to the Employee by the Board
of Directors of the Company (the “Board”) in writing, consistent with the terms
and provisions of this Agreement.
     3. Term. The term of this Agreement shall commence on the Effective Date
and shall continue for a period of two (2) years ending on the second
anniversary of the Effective Date or, if later, ending on the last day of any
extension made pursuant to the next sentence, subject to prior termination as
set forth in Section 8 (such term, including any extensions pursuant to the next
sentence, the “Employment Term”). The Employment Term shall be extended
automatically for one (1) additional year on the first anniversary of the
Effective Date and for an additional year each anniversary thereafter unless and
until either party gives written notice to the other not to extend the
Employment Term before such extension would be effectuated. Notwithstanding any
termination of the Employment Term or the Employee’s employment, the Employee
and the Company agree that Sections 8 through 10 shall remain in effect until
all parties’ obligations and benefits are satisfied thereunder.
     4. Salary. During the Employment Term, the Company shall pay the Employee a
base salary, at an annual rate, before deducting all applicable withholdings, of
no less than $550,000

 



--------------------------------------------------------------------------------



 



per year, payable at the time and in the manner dictated by the Company’s
standard payroll policies. Such minimum annual base salary may be periodically
reviewed and increased (but not decreased without the Employee’s express written
consent) at the discretion of the Board or the Compensation Committee of the
Board (the “Committee”) to reflect, among other matters, cost of living
increases and performance results (such annual base salary, including any
increases pursuant to this Section 4, the “Annual Base Salary”).
     5. Other Compensation and Fringe Benefits. In addition to any executive
bonus, pension, deferred compensation and long-term incentive plans which the
Company or an affiliate of the Company may from time to time make available to
the Employee, the Employee shall be entitled to the following during the
Employment Term:

  (a)   the standard Company benefits enjoyed by the Company’s other top
executives as a group;     (b)   medical and other insurance coverage (for the
Employee and any covered dependents) provided by the Company to its other top
executives as a group, which the Employee has not elected to receive as of the
date hereof because he receives such insurance coverage from another employer;  
  (c)   eligibility to elect and purchase supplemental disability insurance
sufficient to provide two-thirds of the Employee’s pre-disability Annual Base
Salary;     (d)   an annual incentive bonus opportunity under the Company’s
annual incentive plan (“Annual Bonus Plan”) for each calendar year included in
the Employment Term, with such opportunity to be earned based upon attainment of
performance objectives established by the Committee (“Annual Bonus”). The
Employee’s target Annual Bonus under the Annual Bonus Plan shall be no less than
250% of the Employee’s Annual Base Salary, with a maximum of up to 500% of the
Employee’s Annual Base Salary (collectively, the target and maximum are referred
to as the “Annual Bonus Opportunity”). The Employee’s Annual Bonus Opportunity
may be periodically reviewed and increased (but not decreased without the
Employee’s express written consent) at the discretion of the Committee. The
Annual Bonus shall be paid no later than the March 15th first following the
calendar year to which the Annual Bonus relates. Unless provided otherwise
herein or the Board or the Committee determines otherwise, no Annual Bonus shall
be paid to the Employee unless the Employee is employed by the Company, or an
affiliate thereof, on the Annual Bonus payment date;     (e)   participation in
all Company-sponsored incentive compensation plans, including a Synergy Plan
that is associated with the integration of Metavante Technologies, Inc. pursuant
to which the Employee shall be eligible to receive a bonus in the amount of
$7,000,000 upon the Company achieving at least $260,000,000 in post-Effective
Date annual recurring cost savings payable at the same time and in the same
proportion as paid to all other participants in the Synergy Plan in accordance
with and subject to such terms and conditions established by the Committee (the
“Synergy Bonus”);

 



--------------------------------------------------------------------------------



 



  (f)   on the Effective Date, the Employee shall be granted a retention equity
award consisting of that number of restricted stock units in respect of Company
common stock determined by dividing $9,100,000 by the closing price per share of
the Company’s common stock on the Effective Date (the “Retention RSU Award”).
The Retention RSU Award shall fully vest and be settled on the date that is six
months from the Effective Date (provided that Employee remains employed with the
Company through the date that is six months from the Effective Date), subject to
earlier vesting and settlement in accordance with Section 9 of this Agreement
upon the termination of the Employee’s employment for any reason other than by
the Employee without Good Reason (as defined below). The Retention RSU Award
shall be settled in shares of Company common stock;     (g)   on the Effective
Date, the Employee shall be awarded a cash retention award in an amount equal to
$1,400,000 (the “Retention Cash Award”), payable in a single lump sum coincident
with the Company’s payment under the Annual Bonus Plan (but in no event later
than March 15, 2010), subject to such terms and conditions established by the
Committee;     (h)   on the Effective Date, any award of restricted stock
granted to the Employee prior to the Effective Date shall vest and become free
of any applicable forfeiture and transfer restrictions as of the Effective Date;
and     (i)   participation in the Company’s equity incentive plans and all
other benefits and incentive opportunities customarily made available to the
Company’s other top executives.

     6. Vacation. For and during each calendar year within the Employment Term,
the Employee shall be entitled to reasonable paid vacation periods consistent
with the Employee’s position and in accordance with the Company’s standard
policies, or as the Board may approve. In addition, the Employee shall be
entitled to such holidays consistent with the Company’s standard policies or as
the Board or the Committee may approve.
     7. Expense Reimbursement. In addition to the compensation and benefits
provided herein, the Company shall, upon receipt of appropriate documentation,
reimburse the Employee each month for his reasonable travel, lodging,
entertainment, promotion and other ordinary and necessary business expenses to
the extent such reimbursement is permitted under the Company’s expense
reimbursement policy.
     8. Termination of Employment. The Company or the Employee may terminate the
Employee’s employment at any time and for any reason in accordance with
Subsection 8(a) below. The Employment Term shall be deemed to have ended on the
last day of the Employee’s employment. The Employment Term shall terminate
automatically upon the Employee’s death.

  (a)   Notice of Termination. Any purported termination of the Employee’s
employment (other than by reason of death) shall be communicated by written
Notice of Termination (as defined herein) from one party to the other in
accordance with the notice provisions contained in Section 25. For purposes of

 



--------------------------------------------------------------------------------



 



      this Agreement, a “Notice of Termination” shall mean a notice that
indicates the Date of Termination (as that term is defined in Subsection 8(b))
and, with respect to a termination due to Disability (as that term is defined in
Subsection 8(e)), Cause (as that term is defined in Subsection 8(d)), or Good
Reason (as that term is defined in Subsection 8(f)), sets forth in reasonable
detail the facts and circumstances that are alleged to provide a basis for such
termination. A Notice of Termination from the Company shall specify whether the
termination is with or without Cause or due to the Employee’s Disability. A
Notice of Termination from the Employee shall specify whether the termination is
with or without Good Reason.     (b)   Date of Termination. For purposes of this
Agreement, “Date of Termination” shall mean the date specified in the Notice of
Termination (but in no event shall such date be earlier than the thirtieth
(30th) day following the date the Notice of Termination is given) or the date of
the Employee’s death. Notwithstanding the foregoing, in no event shall the Date
of Termination occur until the Employee experiences a “separation from service”
within the meaning of Code Section 409A (as defined in Section 28 of the
Agreement), and notwithstanding anything contained herein to the contrary, the
date on which such separation from service takes place shall be the “Date of
Termination,” and all references herein to a “termination of employment” (or
words of similar meaning) shall mean a “separation from service” within the
meaning of Code Section 409A.     (c)   No Waiver. The failure to set forth any
fact or circumstance in a Notice of Termination, which fact or circumstance was
not known to the party giving the Notice of Termination when the notice was
given, shall not constitute a waiver of the right to assert such fact or
circumstance in an attempt to enforce any right under or provision of this
Agreement.     (d)   Cause. For purposes of this Agreement, a termination of the
Employee’s employment for “Cause” means a termination of the Employee’s
employment by the Company based upon the Employee’s: (i) persistent failure to
perform duties consistent with a commercially reasonable standard of care (other
than due to a physical or mental impairment or due to an action or inaction
directed by the Company that would otherwise constitute Good Reason);
(ii) willful neglect of duties (other than due to a physical or mental
impairment or due to an action or inaction directed by the Company that would
otherwise constitute Good Reason); (iii) conviction of, or pleading nolo
contendere to, criminal or other illegal activities involving dishonesty;
(iv) material breach of this Agreement; or (v) failure to materially cooperate
with or impeding an investigation authorized by the Board. The Employee’s
termination for Cause shall be effective when and if a resolution is duly
adopted by an affirmative vote of at least three-fourths (3/4) of the Board
(less the Employee), stating that, in the good faith opinion of the Board, the
Employee is guilty of the conduct described in the Notice of Termination and
such conduct constitutes Cause under this Agreement; provided, however, that the
Employee shall have been given reasonable opportunity (A) to cure any act or
omission that constitutes Cause if capable of cure and (B), together with
counsel,

 



--------------------------------------------------------------------------------



 



      during the thirty (30) day period following the receipt by the Employee of
the Notice of Termination and prior to the adoption of the Board’s resolution,
to be heard by the Board.     (e)   Disability. For purposes of this Agreement,
a termination based upon “Disability” means a termination by the Company based
upon the Employee’s entitlement to long-term disability benefits under the
Company’s long-term disability plan or policy, as the case may be, as in effect
on the Date of Termination; provided, however, that if the Employee is not a
participant in the Company’s long-term disability plan or policy on the Date of
Termination, he shall still be considered terminated based upon Disability if he
would have been entitled to benefits under the Company’s long-term disability
plan or policy had he been a participant on his Date of Termination.     (f)  
Good Reason. For purposes of this Agreement, a termination for “Good Reason”
means a termination by the Employee during the Employment Term based upon the
occurrence (without the Employee’s express written consent) of any of the
following:

  (i)   a material diminution in the Employee’s position or title, or the
assignment of duties to the Employee that are materially inconsistent with the
Employee’s position or title;     (ii)   a material diminution in the Employee’s
Annual Base Salary or Annual Bonus Opportunity;     (iii)   within six
(6) months immediately preceding or within two (2) years immediately following a
Change in Control: (A) a material adverse change in the Employee’s status,
authority or responsibility (e.g., the Employee no longer serving as Executive
Chairman of the Board would constitute such a material adverse change) as of
immediately following the Effective Date; (B) a material adverse change in the
position to whom the Employee reports (including any requirement that the
Employee report to a corporate officer or employee instead of reporting directly
to the Board) or to the Employee’s service relationship (or the conditions under
which the Employee performs his duties) as a result of such reporting structure
change, or a material diminution in the authority, duties or responsibilities of
the position to whom the Employee reports; (C) a material diminution in the
budget over which the Employee has managing authority as of immediately
following the Effective Date; or (D) a material change in the geographic
location of the Employee’s principal place of employment (e.g., the Company has
determined that a relocation of more than thirty-five (35) miles would
constitute such a material change); or     (iv)   a material breach by the
Company of any of its obligations under this Agreement.

 



--------------------------------------------------------------------------------



 



      Notwithstanding the foregoing, the Employee being placed on a paid leave
for up to sixty (60) days pending a determination of whether there is a basis to
terminate the Employee for Cause shall not constitute Good Reason. The
Employee’s continued employment shall not constitute consent to, or a waiver of
rights with respect to, any act or failure to act constituting Good Reason
hereunder; provided, however, that no such event described above shall
constitute Good Reason unless: (1) the Employee gives Notice of Termination to
the Company specifying the condition or event relied upon for such termination
either: (x) within ninety (90) days of the initial existence of such event; or
(y) in the case of an event predating a Change in Control, within ninety
(90) days of the Change in Control; and (2) the Company fails to cure the
condition or event constituting Good Reason within thirty (30) days following
receipt of the Employee’s Notice of Termination (the “Cure Period”). In the
event that the Company fails to remedy the condition constituting Good Reason
during the applicable Cure Period, the Employee’s Date of Termination must
occur, if at all, within one-hundred fifty (150) days following such Cure Period
in order for such termination as a result of such condition to constitute a
termination for Good Reason.

     9. Obligations of the Company Upon Termination.

  (a)   Termination by the Company for a Reason Other than Cause, Death or
Disability and Termination by the Employee for Good Reason. If the Employee’s
employment is terminated by: (1) the Company for any reason other than Cause,
Death or Disability; or (2) the Employee for Good Reason:

  (i)   the Company shall pay the Employee the following (collectively, the
“Accrued Obligations”): (A) within five (5) business days after the Date of
Termination, any earned but unpaid Annual Base Salary; (B) within a reasonable
time following submission of all applicable documentation, any expense
reimbursement payments owed to the Employee for expenses incurred prior to the
Date of Termination; and (C) no later than March 15th of the year in which the
Date of Termination occurs, any earned but unpaid Annual Bonus payments relating
to the calendar year prior to the year in which the Date of Termination occurs;
    (ii)   the Company shall pay the Employee no later than March 15th of the
calendar year following the year in which the Date of Termination occurs, a
prorated Annual Bonus based upon the actual Annual Bonus that would have been
earned by the Employee for the year in which the Date of Termination occurs
(based upon the target Annual Bonus Opportunity in the year in which the Date of
Termination occurred, or the prior year if no target Annual Bonus Opportunity
has yet been determined, and the actual satisfaction of the applicable
performance measures, but ignoring any requirement under the Annual Bonus plan
that the Employee must be employed on the payment date) multiplied by the
percentage of the calendar year completed before the Date of Termination;

 



--------------------------------------------------------------------------------



 



  (iii)   the Company shall pay the Employee, no later than the sixty-fifth
(65th) calendar day after the Date of Termination, a lump-sum payment equal to
the sum of (A) product of (x) the sum of: (1) the Employee’s Annual Base Salary
in effect immediately prior to the Date of Termination (disregarding any
reduction in Annual Base Salary to which the Employee did not expressly consent
in writing) and (2) the highest Annual Bonus paid to the Employee by the Company
within the three (3) years preceding his termination of employment or, if
higher, the target Annual Bonus Opportunity in the year in which the Date of
Termination occurs and (y) if the Date of Termination occurs (1) during the
period from the Effective Date through the first annual anniversary of the
Effective Date, three (3); (2) during the period from the day following the
first annual anniversary of the Effective Date through the second annual
anniversary of the Effective Date, two (2); and (3) following the second annual
anniversary of the Effective Date through the end of the Employment Term
(including extensions), one (1), and (B) to the extent unpaid, the Retention
Cash Award;     (iv)   all stock options, restricted stock, performance shares
and other equity-based awards granted by the Company prior to the Effective Date
(collectively, the “Prior Equity Awards”) and all stock options, restricted
stock and other equity-based incentive awards granted by the Company on or
following the Effective Date (the “New Equity Awards”), including the Retention
RSU Award, in each case, that are outstanding but not vested as of the Date of
Termination shall become immediately vested and/or paid or settled, as the case
may be; provided, however, that notwithstanding the foregoing, any such Prior
Equity Awards or New Equity Awards (including the Retention RSU Award) that
constitute a non-qualified deferred compensation arrangement within the meaning
of Code Section 409A shall be paid or settled on the earliest date coinciding
with or following the Date of Termination that does not result in a violation of
or penalties under Code Section 409A; and     (v)   the Company shall provide
the Employee with certain continued welfare benefits as follows:

  (A)   Any life insurance coverage provided by the Company shall terminate at
the same time as life insurance coverage would normally terminate for any other
employee that terminates employment with the Company, and the Employee shall
have the right to convert that life insurance coverage to an individual policy
under the regular rules of the Company’s group policy. In addition, if the
Employee is covered under or receives life insurance coverage provided by the
Company on the Date of Termination, then within thirty (30) business days after
the Date of Termination, the Company shall pay the Employee a lump sum cash
payment equal to thirty-six (36) monthly life insurance premiums based on the
monthly premiums that would be due assuming that the Employee had converted his
Company life insurance coverage that was in effect on the Notice of Termination
into an individual policy.

 



--------------------------------------------------------------------------------



 



  (B)   As long as the Employee pays the full monthly premiums for COBRA
coverage, the Company shall provide the Employee and, as applicable, the
Employee’s eligible dependents with continued medical and dental coverage, on
the same basis as provided to the Company’s active executives and their
dependents until the earlier of: (i) three (3) years after the Date of
Termination; or (ii) the date the Employee is first eligible for medical and
dental coverage (without pre-existing condition limitations) with a subsequent
employer. In addition, within thirty (30) business days after the Date of
Termination, the Company shall pay the Employee a lump sum cash payment equal to
thirty-six (36) monthly medical and dental COBRA premiums based on the level of
coverage in effect for the Employee (e.g., employee only or family coverage) on
the Date of Termination.

  (b)   Termination by the Company for Cause. If the Employee’s employment is
terminated (i) by the Company for Cause or (ii) by the Employee without Good
Reason, the Company shall pay the Employee any Accrued Obligations. In addition,
the Employee’s Prior Equity Awards and, except in the case of a termination of
Employee’s employment for Cause, the Employee’s New Equity Awards (other than
the Retention RSU Award, which is discussed in the sentence immediately below),
in each case, that are outstanding but not vested as of the Date of Termination
shall become immediately vested and/or be paid or settled, as the case may be,
as provided in Section 9(a)(iv) of this Agreement. If the Employee’s employment
is terminated by the Company for Cause, the Retention RSU Award, to the extent
outstanding but not vested as of the Date of Termination, shall become
immediately vested and/or be paid or settled, as the case may be, as provided in
Section 9(a)(iv) of this Agreement.     (c)   Termination by the Employee
without Good Reason. If the Employee’s employment is terminated by the Employee
without Good Reason, the Company shall pay the Employee any Accrued Obligations.
In addition, the Company shall pay the Employee no later than the sixty-fifth
(65th) calendar day after the Date of Termination, a prorated Annual Bonus based
upon the target Annual Bonus opportunity in the year in which the Date of
Termination occurred (or the prior year if no target Annual Bonus Opportunity
has yet been determined) multiplied by the percentage of the calendar year
completed before the Date of Termination. In addition, the Employee’s Prior
Equity Awards and, except in the case of a termination of Employee’s employment
for Cause, the Employee’s New Equity Awards (other than the Retention RSU Award,
which is discussed in the sentence immediately below), in each case, that are
outstanding but not vested as of the Date of Termination shall become
immediately vested and/or be paid or settled, as the case may be, as provided in
Section 9(a)(iv) of this Agreement. If the Employee’s employment is terminated
by the Company for Cause, the Retention RSU Award, to the extent outstanding but
not vested as of the Date of Termination, shall become immediately vested and/or
be paid or settled, as the case may be, as provided in Section 9(a)(iv) of this
Agreement.

 



--------------------------------------------------------------------------------



 



  (d)   Termination due to Death or Disability. If the Employee’s employment is
terminated due to death or Disability, the Company shall pay the Employee (or to
the Employee’s estate or personal representative in the case of death), any
Accrued Obligations. In addition, the Company shall pay the Employee (or to the
Employee’s estate or personal representative in the case of death) no later than
the sixty-fifth (65th) calendar day after the Date of Termination: (i) a
prorated Annual Bonus based upon the target Annual Bonus opportunity in the year
in which the Date of Termination occurred (or the prior year if no target Annual
Bonus Opportunity has yet been determined) multiplied by the percentage of the
calendar year completed before the Date of Termination, plus (ii) the unpaid
portion of the Annual Base Salary for the remainder of the Employment Term; plus
(iii) to the extent unpaid, the Retention Cash Award. In addition, the
Employee’s Prior Equity Awards and New Equity Awards (including the Retention
RSU Award), in each case, that are outstanding but not vested as of the Date of
Termination shall vest and/or be paid or settled, as the case may be, as
provided in Section 9(a)(iv) of this Agreement.     (e)   Definition of Change
in Control. For purposes of this Agreement, the term “Change in Control” shall
mean that the conditions set forth in any one of the following subsections shall
have been satisfied:

  (i)   the acquisition, directly or indirectly, by any “person” (within the
meaning of Section 3(a)(9) of the Securities and Exchange Act of 1934, as
amended (the “Exchange Act”) and used in Sections 13(d) and 14(d) thereof) of
“beneficial ownership” (within the meaning of Rule 13d-3 of the Exchange Act) of
securities of the Company possessing more than fifty percent (50%) of the total
combined voting power of all outstanding securities of the Company;     (ii)   a
merger or consolidation in which the Company is not the surviving entity, except
for a transaction in which the holders of the outstanding voting securities of
the Company immediately prior to such merger or consolidation hold, in the
aggregate, securities possessing more than fifty percent (50%) of the total
combined voting power of all outstanding voting securities of the surviving
entity immediately after such merger or consolidation;     (iii)   a reverse
merger in which the Company is the surviving entity but in which securities
possessing more than fifty percent (50%) of the total combined voting power of
all outstanding voting securities of the Company are transferred to or acquired
by a person or persons different from the persons holding those securities
immediately prior to such merger;     (iv)   during any period of two
(2) consecutive years during the Employment Term or any extensions thereof,
individuals, who, as of the Effective Date (including, without limitation, the
Metavante directors), constitute the Board, cease for any reason to constitute
at least a majority thereof, unless the election of each director who was not a
director at the beginning of such period has been

 



--------------------------------------------------------------------------------



 



      approved in advance by directors representing at least two-thirds of the
directors then in office who were directors at the beginning of the period;    
(v)   the sale, transfer or other disposition (in one transaction or a series of
related transactions) of assets of the Company that have a total fair market
value equal to or more than one-third of the total fair market value of all of
the assets of the Company immediately prior to such sale, transfer or other
disposition, other than a sale, transfer or other disposition to an entity
(A) which immediately following such sale, transfer or other disposition owns,
directly or indirectly, at least fifty percent (50%) of the Company’s
outstanding voting securities or (B) fifty percent (50%) or more of whose
outstanding voting securities is immediately following such sale, transfer or
other disposition owned, directly or indirectly, by the Company. For purposes of
the foregoing clause, the sale of stock of a subsidiary of the Company (or the
assets of such subsidiary) shall be treated as a sale of assets of the Company;
or     (vi)   the approval by the stockholders of the Company of a plan or
proposal for the liquidation or dissolution of the Company.

  (f)   Six-Month Delay. To the extent the Employee is a “specified employee,”
as defined in Section 409A(a)(2)(B)(i) of the Internal Revenue Code of 1986, as
amended (the “Code”) and the regulations and other guidance promulgated
thereunder and any elections made by the Company in accordance therewith,
notwithstanding the timing of payment provided in any other Section of this
Agreement, no payment, distribution or benefit under this Agreement that
constitutes a distribution of deferred compensation (within the meaning of
Treasury Regulation Section 1.409A-1(b)) upon separation from service (within
the meaning of Treasury Regulation Section 1.409A-1(h)), after taking into
account all available exemptions, that would otherwise be payable, distributable
or settled during the six (6) month period after separation from service, will
be made during such six (6) month period, and any such payment, distribution or
benefit will instead be paid, distributed or settled on the first business day
after such six (6) month period; provided, however, that if the Employee dies
following the Date of Termination and prior to the payment, distribution,
settlement or provision of any payments, distributions or benefits delayed on
account of Code Section 409A, such payments, distributions or benefits shall be
paid or provided to the personal representative of the Employee’s estate within
30 days after the date of the Employee’s death.

     10. Excise Taxes. If any payments or benefits paid or provided or to be
paid or provided to the Employee or for the Employee’s benefit pursuant to the
terms of this Agreement or otherwise in connection with, or arising out of,
employment with Company or its subsidiaries or the termination thereof (a
“Payment” and, collectively, the “Payments”) would be subject to the excise tax
imposed by Section 4999 of the Code (the “Excise Tax”), then the Employee may
elect for such Payments to be reduced to one dollar less than the amount that
would constitute a “parachute payment” under Section 280G of the Code (the
“Scaled Back Amount”). Any such election must be in writing and delivered to
Company within thirty (30) days after the Date of

 



--------------------------------------------------------------------------------



 



Termination. If the Employee does not elect to have Payments reduced to the
Scaled Back Amount, the Employee shall be responsible for payment of any Excise
Tax resulting from the Payments and the Employee shall not be entitled to a
gross-up payment under this Agreement or any other for such Excise Tax. If the
Payments are to be reduced, they shall be reduced in the following order of
priority: (i) first from cash compensation described in Section 9(a)(iii);
(ii) cash compensation described in Section 9(a)(ii); (iii) cash compensation
described in Section 9(a)(v); (ii) equity compensation described in
Section 9(a)(iv) (first any equity compensation that constitutes deferred
compensation subject to Section 409A and then equity compensation that is not
subject to Section 409A), and then (iii) pro-rated among all remaining payments
and benefits. To the extent there is a question as to which Payments within any
of the foregoing categories are to be reduced first, the Payments that will
produce the greatest present value reduction in the Payments with the least
reduction in economic value provided to the Employee shall be reduced first.
     11. Non-Delegation of the Employee’s Rights. The obligations, rights and
benefits of the Employee hereunder are personal and may not be delegated,
assigned or transferred in any manner whatsoever, nor are such obligations,
rights or benefits subject to involuntary alienation, assignment or transfer.
     12. Confidential Information. The Employee acknowledges that he will occupy
a position of trust and confidence and will have access to and learn substantial
information about the Company and its affiliates and their operations that is
confidential or not generally known in the industry including, without
limitation, information that relates to purchasing, sales, customers, marketing,
and the financial positions and financing arrangements of the Company and its
affiliates. The Employee agrees that all such information is proprietary or
confidential, or constitutes trade secrets and is the sole property of the
Company and/or its affiliates, as the case may be. The Employee will keep
confidential, and will not reproduce, copy or disclose to any other person or
firm, any such information or any documents or information relating to the
Company’s or its affiliates’ methods, processes, customers, accounts, analyses,
systems, charts, programs, procedures, correspondence or records, or any other
documents used or owned by the Company or any of its affiliates, nor will the
Employee advise, discuss with or in any way assist any other person, firm or
entity in obtaining or learning about any of the items described in this
Section 12. Accordingly, the Employee agrees that during the Employment Term and
at all times thereafter he will not disclose, or permit or encourage anyone else
to disclose, any such information, nor will he utilize any such information,
either alone or with others, outside the scope of his duties and
responsibilities with the Company and its affiliates.
     13. Non-Competition.

  (a)   During Employment Term. The Employee agrees that, during the Employment
Term, he will devote such business time, attention and energies reasonably
necessary to the diligent and faithful performance of the services to the
Company and its affiliates, and he will not engage in any way whatsoever,
directly or indirectly, in any business that is a direct competitor with the
Company’s or its affiliates’ principal business, nor solicit customers,
suppliers or employees of the Company or affiliates on behalf of, or in any
other manner work for or assist any business which is a direct competitor with
the Company’s or its affiliates’

 



--------------------------------------------------------------------------------



 



      principal business. In addition, during the Employment Term, the Employee
will undertake no planning for or organization of any business activity
competitive with the work he performs as an employee of the Company, and the
Employee will not combine or conspire with any other employee of the Company or
any other person for the purpose of organizing any such competitive business
activity.     (b)   After Employment Term. The parties acknowledge that the
Employee will acquire substantial knowledge and information concerning the
business of the Company and its affiliates as a result of his employment. The
parties further acknowledge that the scope of business in which the Company and
its affiliates are engaged as of the Effective Date is national and very
competitive and one in which few companies can successfully compete. Competition
by the Employee in that business after the Employment Term would severely injure
the Company and its affiliates. Accordingly, for a period of one (1) year after
the Employee’s employment terminates for any reason whatsoever, except as
otherwise stated herein below, the Employee agrees: (i) not to become an
employee, consultant, advisor, principal, partner or substantial shareholder of
any firm or business that directly competes with the Company or its affiliates
in their principal products and markets; and (ii), on behalf of any such
competitive firm or business, not to solicit any person or business that was at
the time of such termination and remains a customer or prospective customer, a
supplier or prospective supplier, or an employee of the Company or an affiliate.
Notwithstanding any of the foregoing provisions to the contrary, the Employee
shall not be subject to the restrictions set forth in this Subsection 13(b) if:
(A) the Employee’s employment is terminated by the Company without Cause;
(B) the Employee terminates employment for Good Reason; or (C) the Employee’s
employment is terminated as a result of the Company’s unwillingness to extend
the Employment Term.     (c)   Exclusion. Working, directly or indirectly, for
any of the following entities shall not be considered competitive to the Company
or its affiliates for the purpose of this Section 13: (i) Fidelity National
Financial, Inc., its affiliates or their successors; (ii) Lender Processing
Services, Inc., its affiliates or their successors; or (iii) the Company, its
affiliates or their successors if this Agreement is assumed by a third party as
contemplated in Section 21.

     14. Return of Company Documents. Upon termination of the Employment Term,
the Employee shall return immediately to the Company all records and documents
of or pertaining to the Company or its affiliates and shall not make or retain
any copy or extract of any such record or document, or any other property of the
Company or its affiliates.
     15. Improvements and Inventions. Any and all improvements or inventions
that the Employee may make or participate in during the Employment Term, unless
wholly unrelated to the business of the Company and its affiliates and not
produced within the scope of the Employee’s employment hereunder, shall be the
sole and exclusive property of the Company. The Employee shall, whenever
requested by the Company, execute and deliver any and all documents that the
Company deems appropriate in order to apply for and obtain patents or copyrights
in improvements or inventions or in order to assign and/or convey to the Company
the sole and exclusive right, title and interest in and to such improvements,
inventions, patents, copyrights or applications.

 



--------------------------------------------------------------------------------



 



     16. Actions. The parties agree and acknowledge that the rights conveyed by
this Agreement are of a unique and special nature and that the Company will not
have an adequate remedy at law in the event of a failure by the Employee to
abide by its terms and conditions, nor will money damages adequately compensate
for such injury. Therefore, it is agreed between and hereby acknowledged by the
parties that, in the event of a breach by the Employee of any of the obligations
of this Agreement, the Company shall have the right, among other rights, to
damages sustained thereby and to obtain an injunction or decree of specific
performance from any court of competent jurisdiction to restrain or compel the
Employee to perform as agreed herein. The Employee hereby acknowledges that
obligations under Sections and Subsections 12, 13(b), 14, 15, 16, 17 and 18
shall survive the termination of employment and be binding by their terms at all
times subsequent to the termination of employment for the periods specified
therein. Nothing herein shall in any way limit or exclude any other right
granted by law or equity to the Company.
     17. Release. Notwithstanding any provision herein to the contrary, the
Company may require that, prior to payment of any amount or provision of any
benefit under Section 9 (other than due to the Employee’s death), the Employee
shall have executed a complete release of the Company and its affiliates and
related parties in such form as is reasonably required by the Company, and any
waiting periods contained in such release shall have expired; provided, however,
that such release shall not apply to Employee’s rights under the benefit plans
and programs of the Company and its affiliates, which rights shall be determined
in accordance with the terms of such plans and programs. With respect to any
release required to receive payments owed pursuant to Section 9, the Company
must provide the Employee with the form of release no later than seven (7) days
after the Date of Termination and the release must be signed by the Employee and
returned to the Company, unchanged, effective and irrevocable, no later than
sixty (60) days after the Date of Termination.
     18. No Mitigation. The Company agrees that, if the Employee’s employment
hereunder is terminated during the Employment Term, the Employee is not required
to seek other employment or to attempt in any way to reduce any amounts payable
to the Employee by the Company hereunder. Further, the amount of any payment or
benefit provided for hereunder (other than pursuant to Subsection 9(a)(v)
hereof) shall not be reduced by any compensation earned by the Employee as the
result of employment by another employer, by retirement benefits or otherwise.
     19. Entire Agreement and Amendment. This Agreement embodies the entire
agreement and understanding of the parties hereto in respect of the subject
matter of this Agreement, and supersedes and replaces all prior agreements,
understandings and commitments with respect to such subject matter, including
without limitation the Prior Agreement. This Agreement may be amended only by a
written document signed by both parties to this Agreement.
     20. Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Florida, excluding any conflicts or
choice of law rule or principle that might otherwise refer construction or
interpretation of this Agreement to the substantive law of another jurisdiction.
Any litigation pertaining to this Agreement shall be adjudicated in courts
located in Duval County, Florida.

 



--------------------------------------------------------------------------------



 



     21. Successors. This Agreement may not be assigned by the Employee. In
addition to any obligations imposed by law upon any successor to the Company,
the Company will require any successor (whether direct or indirect, by purchase,
merger, consolidation or otherwise) to all or substantially all of the stock,
business and/or assets of the Company, to expressly assume and agree to perform
this Agreement in the same manner and to the same extent that the Company would
be required to perform it if no such succession had taken place. Failure of the
Company to obtain such assumption by a successor shall be a material breach of
this Agreement. The Employee agrees and consents to any such assumption by a
successor of the Company, as well as any assignment of this Agreement by the
Company for that purpose. As used in this Agreement, “Company” shall mean the
Company as herein before defined as well as any such successor that expressly
assumes this Agreement or otherwise becomes bound by all of its terms and
provisions by operation of law. This Agreement shall be binding upon and inure
to the benefit of the parties and their permitted successors or assigns.
     22. Counterparts. This Agreement may be executed in counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument.
     23. Attorneys’ Fees. If any party finds it necessary to employ legal
counsel or to bring an action at law or other proceedings against the other
party to interpret or enforce any of the terms hereof, the party prevailing in
any such action or other proceeding shall be promptly paid by the other party
its reasonable legal fees, court costs, litigation expenses, all as determined
by the court and not a jury, and such payment shall be made by the
non-prevailing party no later than the end of the Employee’s tax year following
the Employee’s tax year in which the payment amount becomes known and payable;
provided, however, that on or after a Change in Control, and following the
Employee’s termination of employment with the Company, if any party finds it
necessary to employ legal counsel or to bring an action at law or other
proceedings against the other party to interpret or enforce any of the terms
hereof, the Company shall pay (on an ongoing basis) to the Employee to the
fullest extent permitted by law, all legal fees, court costs and litigation
expenses reasonably incurred by the Employee or others on his behalf (such
amounts collectively referred to as the “Reimbursed Amounts”); provided,
further, that the Employee shall reimburse the Company for the Reimbursed
Amounts if it is determined that a majority of the Employee’s claims or defenses
were frivolous or without merit. Requests for payment of Reimbursed Amounts,
together with all documents required by the Company to substantiate them, must
be submitted to the Company no later than ninety (90) days after the expense was
incurred. The Reimbursed Amounts shall be paid by the Company within ninety
(90) days after receiving the request and all substantiating documents requested
from the Employee. The payment of Reimbursed Amounts during the Employee’s tax
year will not impact the Reimbursed Amounts for any other taxable year. The
rights under this Section 23 shall survive the termination of employment and
this Agreement until the expiration of the applicable statute of limitations.
     24. Severability. If any section, subsection or provision hereof is found
for any reason whatsoever to be invalid or inoperative, that section, subsection
or provision shall be deemed severable and shall not affect the force and
validity of any other provision of this Agreement. If

 



--------------------------------------------------------------------------------



 



any covenant herein is determined by a court to be overly broad thereby making
the covenant unenforceable, the parties agree and it is their desire that such
court shall substitute a reasonable judicially enforceable limitation in place
of the offensive part of the covenant and that as so modified the covenant shall
be as fully enforceable as if set forth herein by the parties themselves in the
modified form. The covenants of the Employee in this Agreement shall each be
construed as an agreement independent of any other provision in this Agreement,
and the existence of any claim or cause of action of the Employee against the
Company, whether predicated on this Agreement or otherwise, shall not constitute
a defense to the enforcement by the Company of the covenants in this Agreement.
     25. Notices. Any notice, request, or instruction to be given hereunder
shall be in writing and shall be deemed given when personally delivered or three
(3) days after being sent by United States Certified Mail, postage prepaid, with
Return Receipt Requested, to the parties at their respective addresses set forth
below:
To the Company:
Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
Attention: General Counsel
To the Employee:
William P. Foley, II
c/o Fidelity National Information Services, Inc.
601 Riverside Avenue
Jacksonville, FL 32204
     26. Waiver of Breach. The waiver by any party of any provisions of this
Agreement shall not operate or be construed as a waiver of any prior or
subsequent breach by the other party.
     27. Tax Withholding. The Company or an affiliate may deduct from all
compensation and benefits payable under this Agreement any taxes or withholdings
the Company is required to deduct pursuant to state, federal or local laws.
     28. Code Section 409A. To the extent applicable, it is intended that this
Agreement and any payment made hereunder shall comply with the requirements of
Section 409A of the Code, or an exemption or exclusion therefrom, and any
related regulations or other guidance promulgated with respect to such Section
by the U.S. Department of the Treasury or the Internal Revenue Service (“Code
Section 409A”); provided, that for the avoidance of doubt, this provision shall
not be construed to require a gross-up payment in respect of any taxes, interest
or penalties imposed on the Employee as a result of Code Section 409A. Any
provision that would cause the Agreement or any payment hereof to fail to
satisfy Code Section 409A shall have no force or effect until amended in the
least restrictive manner necessary to comply with Code Section 409A, which
amendment may be retroactive to the extent permitted by Code Section 409A. Each
payment under this Agreement shall be treated as a separate payment for purposes
of Code Section 409A. In no event may Employee, directly or indirectly,
designate the calendar year of any payment to be made under this Agreement. All
reimbursements and in-kind benefits

 



--------------------------------------------------------------------------------



 



provided under this Agreement shall be made or provided in accordance with the
requirements of Code Section 409A, including, without limitation, that (i) in no
event shall reimbursements by the Company under this Agreement be made later
than the end of the calendar year next following the calendar year in which the
applicable fees and expenses were incurred; (ii) the amount of in-kind benefits
that the Company is obligated to pay or provide in any given calendar year shall
not affect the in-kind benefits that the Company is obligated to pay or provide
in any other calendar year; (iii) the Employee’s right to have the Company pay
or provide such reimbursements and in-kind benefits may not be liquidated or
exchanged for any other benefit; and (iv) in no event shall the Company’s
obligations to make such reimbursements or to provide such in-kind benefits
apply later than the Employee’s remaining lifetime. The Employee acknowledges
that he has been advised to consult with an attorney and any other advisors of
Employee’s choice prior to executing this Agreement, and the Employee further
acknowledges that, in entering into this Agreement, he has not relied upon any
representation or statement made by any agent or representative of Company or
its affiliates that is not expressly set forth in this Agreement, including,
without limitation, any representation with respect to the consequences or
characterization (including for purpose of tax withholding and reporting) of the
payment of any compensation or benefits hereunder under Section 409A of the Code
and any similar sections of state tax law.
     IN WITNESS WHEREOF the parties have executed this Agreement to be effective
as of the date first set forth above.

                  FIDELITY NATIONAL INFORMATION SERVICES, INC.    
 
           
 
  By:   /s/ Ronald D. Cook    
 
           
 
           
 
  Its:   Executive Vice President, General Counsel
and Corporate Secretary    
 
           
 
                WILLIAM P. FOLEY, II        
 
  /s/ William P. Foley, II              

 



--------------------------------------------------------------------------------



 



APPENDIX A
Position Title: Executive Chairman
DUTIES AND RESPONSIBILITIES: Reporting to the Board, the Employee’s duties and
responsibilities consist of:

1.   serving as Chairman of the Company’s Board;   2.   strategic planning and
initiatives;   3.   supervising integration efforts associated with strategic
initiatives, including the acquisition of Metavante Technologies, Inc., as well
as cost reductions and other synergies associated with this activity;   4.  
establishing the frequency of Board meetings and reviewing such frequency from
time to time, as appropriate or as requested by the Board;   5.   presiding over
meetings of the Board and shareholders;   6.   planning the contents and agenda
of meetings of the Board and shareholders with the assistance of the Company’s
management;   7.   recommending Board committee members and committee chair
appointments to the Board for approval and reviewing the performance of those
committees and chairs; and   8.   serving as Chair of the Executive Committee of
the Board of Directors.

 